Case: 20-10780      Document: 00515743160         Page: 1    Date Filed: 02/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 12, 2021
                                   No. 20-10780
                                                                          Lyle W. Cayce
                                                                               Clerk
   Pete Garcia,

                                                            Plaintiff—Appellant,

                                       versus

   City of Amarillo, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CV-95


   Before Davis, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Firefighter Pete Garcia brought this action against the City of
   Amarillo, alleging disability discrimination and retaliation in connection with
   his termination. The district court granted summary judgment in favor of the
   City on all claims. See Garcia v. City of Amarillo, 2020 WL 4208060 (N.D.
   Tex. July 22, 2020). After carefully considering the briefs, record, and oral


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10780      Document: 00515743160          Page: 2   Date Filed: 02/12/2021




                                    No. 20-10780


   arguments presented by the parties, we AFFIRM for essentially the reasons
   given by the district court in its thorough opinion.




                                          2